Citation Nr: 1141038	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-22 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an initial evaluation greater than 10 percent for fecal incontinence. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from November 1954 to November 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bowel incontinence and assigned a 10 percent evaluation, effective May 30, 2006.  This appeal arises from the appellant's disagreement with assigned initial disability evaluation.

In March 2010, the appellant testified at a personal hearing before the undersigned Acting Veterans Law Judge (VLJ).  A copy of the transcript is of record.  The VLJ held the record open for 30 days; the appellant submitted additional medical evidence thereafter, accompanied by a waiver.

In August 2010 and January 2011, the Board remanded the claim for additional development and action.  The case has been returned to the Board for disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The appellant has moderate fecal incontinence.


CONCLUSION OF LAW

The criteria for initial evaluation greater than 10 percent for fecal incontinence are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 7319, 7332-7334 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice is commonly referred to as VCCA notice because it came out of legislation titled the Veterans Claims Assistance Act of 2000 (VCAA).  Codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how ratings and effective dates are assigned.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the appellant's increased rating claim arises from his disagreement with the initial evaluation that assigned following the grant of service connection for bowel incontinence.  Courts have held that, in cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice.

The Board acknowledges that notice of the disability rating and effective date elements of the claim was not provided prior to the initial grant of service connection.  However, the RO supplemented the original VCAA notice with a separate letter dated February 2007, wherein the RO notified the appellant of how VA determines disability ratings and assigns effective dates.  Thereafter, in April 2007, the RO readjudicated the claim and issued to the appellant a Statement of the Case.  As such, the appellant has been afforded due process of law.  Moreover, the Board finds that the appellant has not been deprived of the information or evidence necessary to substantiate his claim.  Notably, there has been no assertion of prejudice in VA's failure to provide notice of the disability rating or effective date elements of the claim prior to the determination from which this appeal arises.

VA further has a duty to assist. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA obtained private medical records and associated these records with the claims file.  The Board finds that VA has made reasonable efforts to obtain the outstanding medical evidence identified by the appellant.  As such, the duty to assist has been discharged in this regard.

Furthermore, in accordance with VA's duty to assist obligations, VA afforded the appellant a medical examination in August 2007 and September 2010.  In August 2010, the Board determined that the appellant should be reevaluated based on his contention that his condition had worsened since the last VA examination.  The Board remanded the case for a VA examination, which was completed in September 2010.  With respect to the 2007 VA examination, the Board notes that there has been no allegation that this examination was inadequate but rather that his condition has worsened since then-hence the more recent examination.  The Board finds that VA examination reports described the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board finds that the 2010 VA examination report and addendum are sufficiently detailed with recorded history and clinical findings.  Specifically, the examination was conducted by a medical professional, and the associated report reflects review of the prior medical record and the history of the present illness.  The examination included a description of the symptoms and demonstrated objective evaluation.  Also, the examiner provided a medical opinion supported by a rationale.  Therefore, the Board concludes that he was afforded an adequate examination in this matter.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In regard to the remand order to obtain conduct a new examination and provides copies of the examination of report for the claims file, the Board is satisfied that there was substantial compliance with the Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, as there is no indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met. 38 U.S.C.A. § 5103A.

Lastly, VA provided the appellant the opportunity to have a hearing.  The appellant testified before the undersigned VLJ in March 2010.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted issue on appeal, asked clarifying questions, and inquired about outstanding medical evidence and dates of treatment.  Neither the appellant nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  It is noted that VA recently clarified the regulation to reflect that 38 C.F.R. 3.103(c)(2) applies only to hearing conducted by the RO and does not apply to hearing conducted by the Board.

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  Claims for Increase

The RO awarded an initial 10 percent evaluation for bowel incontinence under Diagnostic Code 7319.  The appellant seeks a higher initial evaluation.
Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same 'disability' or the same 'manifestations' under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as 'such a result would over compensate the claimant for the actual impairment of his earning capacity.'  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.'  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.
The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Under Diagnostic Code 7319, irritable colon syndrome (spastic colitis, mucous colitis, etc.) warrants a 30 percent (severe) where there is diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  A 10 percent (moderate) rating is warranted where there are frequent episodes of bowel disturbance with abdominal distress.  Where symptoms are mild, with disturbances of bowel function with occasional episodes of abdominal distress, a noncompensable rating is appropriate.  38 C.F.R. § 4.114, Diagnostic Code 7319.

Factual Background

The RO awarded service connection for hemorrhoids in April 1975 at the noncompensable disability level, effective from December 1, 1974.  In August 2005, the appellant requested an increased rating for hemorrhoids and, in August 2006, the RO awarded a separate evaluation for fecal incontinence under Diagnostic Code 7319.

Private medical records dated 2001 to 2009 reflect that the appellant had undergone surgeries to include hemorrhoidectomy, partial left internal sphincterotomy, and excision of large anal skin tag.  These records further show that the appellant underwent colonoscopy and removal of colon polyps.  Diagnoses included colon polyps, hemorrhoids with rectal bleeding, and diverticulosis.

In May 2006, the appellant presented for VA examination.  The appellant reported bleeding hemorrhoids for 2-3 days that requires use of absorbent pads, and bowel incontinence once a day for the past 4 years.  Clinical findings reflect no abdominal masses, and no distension.  There was a small hemorrhoidal tag and two moderate hemorrhoids seen.  There was no evidence of recent bleeding.  The impression was external hemorrhoids with operative repair in 1998, with recurrent intermittent bleeding, with moderate disability; and bowel incontinence, moderate, secondary to hemorrhoids.  The examiner commented that the appellant had "mild loss of sphincter control with some fecal leakage," and that he did not wear a pad for fecal leakage.  There was no current evidence of fecal leakage, the lumen size of the anus and rectum was normal, and there were no signs of anemia or fissure.

On VA examination in August 2007, the appellant reported that he had had fecal incontinence and leakage for the past 10 to 12 years, most the day, occurring with flatulence, walking, coughing, sneezing, and lifting any weight.  He reported that his underwear becomes stained and must be changed many times a day.  Objectively, there were no hemorrhoids, fissures, or fistulas.  Some stool in the anal opening was found along with staining of the undergarment.  Sphincter tone was good.  The impression was fecal incontinence, progressively worsening per the patient, requiring use of pads.

On VA examination in September 2010, the appellant reported fecal leakage since the 1970s.  He complained of fecal leakage occurring daily, 3 to 4 times, staining underwear and requiring use of pads.  He reported using 3 pads a day and a diaper if he's out in public for a long period of time.  He indicated that coughing, lifting, and flatus resulted in leakage.  He denied rectal pain, burning, itching, bleeding, abdominal pain or cramping, and constipation.  He reported occasional loose stools and an average of 4 controlled bowel movements per day.  He reported stable weight and good appetite.  Objectively, the appellant was 246 pounds, and described as having an obese abdomen that was not painful or tender.  The rectum opening was slightly tender.  No blood was found.  There were feces present on examination on the outside of the rectum.  The diagnosis was chronic fecal leakage averaging 3 to 4 times a day, with use of pads or diaper, and without other residuals.

In an addendum dated October 2010, the examiner indicated that he reviewed the claims folder and noted that the appellant's April 1975 examination showed no mention of fecal leakage.  He reiterated his prior findings and added that "fecal leakage is moderate disability since he wears 3 pads per day.  Sometimes stains his underwear.  O/w [otherwise] no change from last exam."

Analysis

Having carefully reviewed all procurable and assembled data, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for fecal incontinence.  Neither the lay nor medical evidence shows symptomatology that more nearly reflects the criteria for the next higher disability rating under Diagnostic Code 7319.  The appellant denied abdominal distress and constipation on VA examination.  Although he reported loose stools occasionally, he did not describe having diarrhea or alternating diarrhea and constipation.  The appellant's fecal leakage has been characterized by the VA examiners as moderate.  The Board finds that the appellant's symptomatology coupled with the examiner's characterization more nearly approximate the criteria for 10 percent, which is predicated on moderate disability.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319.

The Board has also considered whether a higher evaluation would be in order under other relevant Diagnostic Codes.  The assignment of a particular code is 'completely dependent on the facts of a particular case.'  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  It is noted that one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

However, a higher rating is not warranted under another Diagnostic Code.  In this regard, a higher rating is not supported under Diagnostic Code 7332 as extensive leakage and fairly frequent involuntary bowel movements have not been shown.  While the appellant states that he wears 3 pads a day, there is no indication of involuntary bowel movements, but rather leakage often preceded by coughing, sneezing, or other activity.  Furthermore, although mild loss of sphincter control was found on VA examination in 2006, sphincter control was described as good on VA examination in 2007 and subsequent VA examination in 2010 found no change from the last examination.  Therefore, a higher rating is not supported under Diagnostic Code 7332.

Additionally, the Board finds that a higher rating is not warranted under either Diagnostic Code 7333 or 7334.  In regard to Diagnostic Code 7333, moderate reduction of lumen or moderate constant leakage is not shown.  In fact, the lumen was described as normal on VA examination in 2006 and neither the lay nor medical evidence reflects "constant" leakage.  With respect to Diagnostic Code 7334, the evidence shows no findings for rectal prolapse.  Therefore, a rating greater than 10 percent is not warranted under these provisions.  38 C.F.R. § 4.114, Diagnostic Codes 7333, 7334.

Furthermore, the Board observes that, under Diagnostic Codes 7332, 7333, and 7334, the rating schedule provides only a 10 percent evaluation for occasional moderate leakage or moderate leakage.  The lay and medical evidence reflect the presence of occasional moderate leakage.  As such, the disability picture more nearly reflects the criteria for a 10 percent rating under these codes, which would not result in a higher evaluation for the appellant.

The Board has considered the appellant's statements and sworn testimony.  The Board accepts that the appellant is competent to report his symptoms and the severity thereof.  See Layno, supra.  However, the appellant is an inconsistent historian and, therefore, not credible.  The record shows that he reported fecal incontinence since 2002 on VA examination in 2006, since 1995-1997 on VA examination in 2007, and since the 1970s on VA examination in 2010.  Notwithstanding, the Board finds that the appellant's testimony has limited probative value as it does not establish alone or in conjunction with other evidence of record entitlement to an initial higher rating.

In view of the above, the weight of the evidence is against the claim for increase.  Also, the Board finds that a staged rating is not warranted because the record shows no distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Fenderson supra.

Accordingly, the claim is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Extra-Schedular Consideration

The Board has considered whether the case should be referred to the Director of VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the record reflects the appellant has not required frequent hospitalizations for the disability adjudicated herein, and the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment for either disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined the referral of the case for extraschedular consideration with regard to either issue is not in order.

ORDER

An initial rating greater than 10 percent for fecal incontinence is denied.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


